PER CURIAM.
This is an original proceeding upon a petition for judicial review pursuant to ORS 254.077(1) of a ballot title for a proposed initiative amendment to the Oregon Constitution. The measure would require annual cost of living adjustments for state income tax purposes.
The caption and title prepared by the Attorney General is as follows:
"LAW REQUIRING ANNUAL COST OF LIVING PERSONAL INCOME TAX ADJUSTMENTS”
"Measure would prevent increases in effective personal income tax rate if personal income increases at rate no greater than consumer price inflation rate. Requires annual adjustment of income tax brackets, of allowable deductions for federal income tax paid, and of minimum and maximum standard deductions for state income tax purposes, in proportion to changes in Portland Consumer Price Index. Applies to tax years beginning on or after January 1, 1981.”
The ballot title requested by petitioner, in lieu of that prepared by the Attorney General, is as follows:
"LAW REQUIRING ANNUAL ANTI-INFLATIONARY ADJUSTMENTS TO PERSONAL INCOME TAX”
"Measure prevents increases in effective personal income tax rate on income increases not exceeding rate of increase in consumer price index. Prevents inflation from making income tax collections increase more rapidly than income of taxpayers. Requires annual adjustment of state income tax brackets, federal tax deduction, and standard deductions in proportion to changes in Portland Consumer Price Index. Applies to tax years beginning on or after January 1, 1981.”
Since the filing of these proceedings by petitioner, including the proposed ballot title as requested by it, the Attorney General has conceded that the caption of the ballot title, as originally proposed by him, is subject to possible misunderstanding and that the *128caption would more accurately reflect the subject and principal purpose of the measure if stated as follows:
"PREVENTS INFLATION-CAUSED • INCREASES IN EFFECTIVE PERSONAL INCOME TAX RATES”
Petitioner is still dissatisfied in some respects with the ballot title as proposed by the Attorney General.
 In our consideration of objections by petitioners to ballot titles proposed by the Attorney General it is our duty to determine whether a ballot title is a "concise and impartial statement of the purpose of the measure” (ORS 254.070(4)) and is neither "insufficient” nor "unfair” (ORS 254.077(1)), and not to determine whether petitioner’s proposed title is "better” or whether this court could devise a better ballot title. Drummonds v. Myers, 273 Or 216, 219, 540 P2d 368 (1975). It is our conclusion that the proposed ballot title submitted by the Attorney General on behalf of the Secretary of State, with the revised caption as subsequently suggested by the Attorney General, meets that statutory standard. Accordingly, we certify to the Secretary of State the following caption and ballot title:
"PREVENTS INFLATION-CAUSED INCREASES IN EFFECTIVE PERSONAL INCOME TAX RATES”
"Measure would prevent increases in effective personal income tax rate if personal income increases at rate no greater than consumer price inflation rate. Requires annual adjustment of income tax brackets, of allowable deductions for federal income tax paid, and of minimum and maximum standard deductions for state income tax purposes, in proportion to changes in Portland Consumer Price Index. Applies to tax years beginning on or after January 1, 1981.”